Opinion by
Mr. Chief Justice McIver,
*611The only point involved in this appeal was whether the trial judge *612(Hudson) had intimated to the jury his opinion on the facts in issue.
The court say: “So far as we can perceive, there was really no question of law involved in the case, and in the grounds of appeal the Circuit Judge is charged with error in violating the constitutional provision forbidding a judge from charging the jury upon the facts. The proper construction of this provision has been so often and so recently before this court that we do not deem it necessary to encumber this opinion with the citation of cases and quotations from them. It is sufficient for. us to say that it is well settled that this provision; so far from forbidding a judge to state the testimony to the jury, expressly authorizes him to do so; and that, in doing so, he is not confined to a mere repetition of the testimony as it fell from the lips of the witnesses, but that the judge may, and probably should, state to the jury the various questions of fact arising out of the testimony, together with the evidence bearing upon such questions, in its natural and proper order, without regard to the order in which it was detailed by the witnesses from the stand.
A careful examination of the judge’s charge in this case will show that this is precisely what he did, and nothing more. We cannot perceive that he indicated to the jury his own impressions as to the effect of the testimony upon any one of the questions of fact arising in the case. On the contrary, the jury were expressly instructed that it was exclusively their province to determine the effect of the testimony upon every question of fact presented. It seems to us, without going through a detailed examination of the several exceptions, in which complaint is made that the judge invited the jury to take into consideration the various circumstances appearing in the testimony bearing upon the several questions of fact presented, that, as he did so without indicating his own opinion as to the effect of such circumstances, there is no foundation for any of the exceptions.”
Judgment affirmed.